IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 9 EM 2018
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
KAREEM J. STANSBURY,                     :
                                         :
                   Petitioner            :


                                   ORDER



PER CURIAM

    AND NOW, this 26th day of March, 2018, the Petition for Review is DENIED.